Citation Nr: 1426620	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Eligibility Center 
in Atlanta, Georgia


THE ISSUES

1.  Whether the character of the appellant's discharge for his service from December 1978 to October 1982, is a bar to VA benefits based on that period of service. 

2.  Entitlement to VA home loan benefits.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to October 1982, for which he received a discharge under other than honorable conditions. 
. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Eligibility Center in Winston-Salem, North Carolina and a January 2010 administrative decision issued by the Regional Office in Atlanta, Georgia.  Jurisdiction was subsequently transferred to the Eligibility Center in Atlanta, Georgia.  

Although the RO has characterized the issue on appeal as only seeking entitlement to VA home loan benefits, the issue of character of discharge is inextricably intertwined.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In this regard, the Veteran's January 2010 notice of disagreement clearly indicated his intent to appeal not only the issue of loan eligibility but the underlying issue of the character of his discharge as well.  Moreover, in the November 2010 statement of case, although it indicated that this matter was not on appeal, the RO provided the laws and regulations pertaining to character of discharge, specifically 38 C.F.R. § 3.12, as well as discussed the nature of the discharge.  It clearly found that the character of the Veteran's discharge was a bar to VA loan benefits.  In his substantive appeal, the Veteran clearly expressed his desire to appeal both matters and specifically addressed the applicability of criteria set forth under 38 C.F.R. § 3.12.  In sum, give the content of the notice of disagreement, SOC and substantive appeal, it is clear that the matter of the Veteran's character of discharge is also on appeal.  38 C.F.R. §§  20.201, 20.202.  Thus, the Board has characterized the issues on appeal as set forth on the front page of this decision.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS record does not contain any documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides, in part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R.  § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R.  § 3.12(b). 

In the instant case, the Veteran's service records have not been associated with the record.  While it appears that these records were requested back in 1985, it does not appear that they were ever received.  As these records are very relevant to the issue of character of discharge, the Board finds that another attempt to obtain such records is necessary.  See 38 C.F.R.  § 3.159(c).

As eligibility to loan guaranty benefits is dependent upon length of qualifying service, the issue of loan eligibility is inextricably intertwined with the issue pertaining to the Veteran's character of discharge.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the RO for further adjudication.  

Finally, in his December 2010 substantive appeal, the Veteran requested a copy of his service records.  However, it appears that the Veteran's Freedom of Information Act (FOIA) request has not been completed to date.  As noted above, his requested service records have not been associated with the record.  Nevertheless, to avoid any due process violation to the Veteran, after any such records are obtained, the RO should fulfill the Veteran's FOIA request by sending him any service records obtained, including is DD 214, and allow him an adequate opportunity to respond after the receipt of such documents.  See Young v. Shinseki, 22 Vet. App. 461, 474 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the National Personnel Records Center or any other appropriate records repository all service treatment records and service personnel records of the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.  § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  A copy of any service records obtained, including his DD 214, should be sent to the Veteran in response to his FOIA request. 

3.  Thereafter, the issues on appeal should be readjudicated.  If the full benefits sought on appeal are not granted, the Veteran should be provided with a supplemental statement of the case which clearly addressed all pertinent laws and regulations pertaining to his character of discharge and his request for VA loan benefits, and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



